DETAILED ACTION
1.	This office action is in response to communication filed on 01/11/2022. Claims 8, 13, 15 and 20 have been amended. Claims 1-7 and 18-19 have been canceled. Claims 8-17 and 20 are pending on this application.

Response to Arguments
2.	Applicant’s arguments, with respect to the rejection(s) of claim(s) 8, 13, 15 and 20 have been fully considered and are persuasive.  Therefore, the previous rejection previous office action has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view previous cited reference Sun et al. Pub. No. 2004/0164911.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 12 recites the limitation “the housing” in claim 8.  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 8, 9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. Pub. No. 2004/0164911 in view of Loban et al. U.S. patent No. 5,612,741.
Regarding claim 8, Fig. 2 of Sun et al. discloses an apparatus (50) comprising: a digital display device (54) comprising a digital display (digital display 54) and a base station (561, 562) comprising a radio (562; paragraph 0016) and at least one antenna (561) mounted on a surface of the digital display device (542); wherein at least one component (561 component of 562 component) of the base station (561, 562) is concealed from view (561 and 562 are concealed from view by 541) by a concealment device (conceal device of 541). However, Sun et al. do not disclose display device (54) fixed to a mounting structure.
Fig. 1 of Loban et al. discloses a display device (displaying device of 10) fixed to a mounting structure (16, 14).
Sun et al. and Loban et al. are common subject matter of displaying device; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Loban et al. into Sun et al. for the purpose of proving billboard is capable of providing complex video graphics with high contrast ratios. It can provide message changes on command through landline, cellular phone, satellite relay or other wireless communication links; within the commercial advertising billboard industry it will allow the use of computer video control to change graphics easily and quickly, as desired. Advertisements, public service displayed in near real time from remote locations since images can be downloaded via the communication links and displayed at pre-programmed time slots, if desired (Col. 1 lines 38-49 of Loban et al.).

Regarding claim 9. Sun et al. combined with Loban et al. as applied to claim 8 above, Fig. 2 of Sun et al. further discloses wherein the concealment device (conceal device 541) comprises a radome (541; radome is a structure protecting radar equipment and made from material transparent to radio waves) that is dimensioned to conceal from view the radio and the least one antenna (541 dimensioned to conceal the radio 562 and the antenna 561). 
Regarding claim 11. Sun et al. combined with Loban et al. as applied to claim 8 above, Fig. 2 of Sun et al. further discloses wherein the concealment device (conceal device 541) is the digital display (display of 54), said digital display (the display device 54) being dimensioned to conceal from view the radio and the least one antenna (541 dimensioned to conceal the radio 562 and the antenna 561).  
Regarding claim 12. Sun et al. combined with Loban et al. as applied to claim 8 above, Fig. 2 of Sun et al. further discloses wherein the antenna (561) is mounted on an exterior surface of the housing (exterior surface of housing 542).  
Regarding claim 13. Fig. 2 of Sun et al. discloses an apparatus (50) comprising: a display device (display of 54) comprising a housing (housing of display panel 542) and an advertising display (advertising display of 542); and a small cell base station (561, 562) comprising at least one antenna (561) and a radio (562; paragraph 0016); wherein the small cell base station(561, 562)  is mounted to the housing (housing of display panel 542); and wherein the radio (562)  and antenna (561) are concealed from view  (concealed from view by 541) when  the small cell base station (561, 562) is mounted to the housing (housing of display panel 542). However, Sun et al. do not disclose display device (542) fixed to a mounting structure.

Sun et al. and Loban et al. are common subject matter of displaying device; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Loban et al. into Sun et al. for the purpose of proving billboard is capable of providing complex video graphics with high contrast ratios. It can provide message changes on command through landline, cellular phone, satellite relay or other wireless communication links; within the commercial advertising billboard industry it will allow the use of computer video control to change graphics easily and quickly, as desired. Advertisements, public service announcements or traffic conditions can be displayed in near real time from remote locations since images can be downloaded via the communication links and displayed at pre-programmed time slots, if desired (Col. 1 lines 38-49 of Loban et al.).

Regarding claim 14. Sun et al. combined with Loban et al. applied to claim 13, above, Fig. 2 of Sun et al. further discloses wherein the advertising display (advertising display of panel 542) is an electrically-powered advertising display (electrical power of 54 for advertising display panel 542).  
Regarding claim 15. Fig. 2 of Sun et la. discloses an apparatus (50) comprising: a display device (display device 54)  comprising a housing (housing of advertising display panel 542;) and an advertising display (advertising display panel 542); and a small cell base station (561, 562)  comprising at least one antenna (56) , a power distribution center (power distribute center for display device 54; all electrical display device need power to operate) and a radio (562; paragraph 0016); wherein the small cell base station(561, 562)  is mounted to the housing (housing of display panel 542); and wherein the radio (562) , power distribution center (power distribute center of 562 )  and antenna (561) are concealed from view (concealed from the view by 541) when the small cell base station(561, 562) is mounted to the 
Fig. 1 of Loban et al. discloses a display device (displaying device of 10) fixed to a mounting structure (16, 14).
Sun et al. and Loban et al. are common subject matter of displaying device; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Loban et al. into Sun et al. for the purpose of proving billboard is capable of providing complex video graphics with high contrast ratios. It can provide message changes on command through landline, cellular phone, satellite relay or other wireless communication links; within the commercial advertising billboard industry it will allow the use of computer video control to change graphics easily and quickly, as desired. Advertisements, public service announcements or traffic conditions can be displayed in near real time from remote locations since images can be downloaded via the communication links and displayed at pre-programmed time slots, if desired (Col. 1 lines 38-49 of Loban et al.).

 Regarding claim 16. Sun et al. combined with Loban et al. further discloses wherein the advertising display (display panel 542) is an electrically-powered advertising display (this is inherent to display panel 542; because all electrical display needs electrical-power to operate) and is connected to the power distribution center (power distribution of electrical display device 541). 

7.	Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. combined with Loban et al. as applied to claim 9 above, in further view of Chistyakov et al. Pub. No. 2015/0303585.

Fig. 1 of Chistyakov et al. discloses antenna comprises a plurality of antennas (X) arranged to
provide a quasi-omni directional antenna beam in an azimuth plane (paragraph 0005).
Sun et al./Loban et al. and Chistyakov et al. are common subject matter of antennas; therefore, it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the teaching to Chistyakov et al. into Sun et al. for the purpose of coverage of broad range of azimuth angles for the antennas (paragraph 0005 of Chisyakov et al.).

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. combined with Loban et al. as applied to claim 16 above, and further in view of Lasier et al. Pub. No. 2015/0349399.
Fig. 2 of Sun et al. combined with Loban et al. applied to claim 16 above does not discloses wherein the power distribution center (power distribution of display device 541) comprises optical fiber connected with the radio.
Fig. 2 of Lasier et al.  discloses power distribution center (106) comprises optical fiber (paragraph 0027) connected with the radio (radio module 104; paragraph 0034) for digital display device (130; paragraph 0040).
Sun et al./Loban et al. and of Lasier et al. common subject matter of antennas for advertising display; therefore, it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the teaching to Lasier et al. et al. into Sun et al./Loban et al.  for the purpose of providing distribute power via fiber optic cable as suggested in paragraph 0027 of Lasier et al.

9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. Pub. No. 2004/0164911 in view of Rutherford et al. Pub. No. 2005/0282586.
Fig. 2 of Sun et al. discloses an apparatus (50) comprising:   Page 4 of 9a display device (display device 54)  comprising a housing (541) and an advertising display panel (display panel 542)  positioned in the housing (housing 541); and a small cell base station (561, 562) comprising at least one antenna (561) and a radio (562; paragraph 0016); wherein the radio (562) is mounted within the housing (541); and wherein the radio (562) and antenna (561) are concealed from view (concealed from the view by 541). However, Sun et al. does not disclose the adverting display panel comprising: first and second advertising display panels positioned on opposite sides of the housing; wherein the radio is mounted between the first and second advertising display panels.
Fig. 2A and Fig. 2B of Rutherford et al. discloses disclose an apparatus (200) comprising a housing (housing of displaying 208 and 212) and first (208) and second (212) advertising display panels positioned on opposite sides of the housing (housing of advertising displaying 208 and 212); and a radio module (232, 224 in Fig. 2B) is mounted between the first (display 208) and second (display 212) advertising display panels (208, 212).
Sun et al. and Rutherford et al. are common subject matter of displaying device; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Rutherford et al.  et al. into Sun et al. for the purpose of provides the viewing the advertise on the opposite direction as suggested by Fig. 2 of Rutherford et al. 



Contact Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/10/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845